AO 245|3 (Rev. WAED l li'l6) Judgment in a Criminal Case
Shect l Rcvised by WAED - 02/17

men iN ing
us DiSiRiCTcouRT

UNITED STATES DISTRICT COURT Enetean oisiaic‘roe wAsHiNGTON

 

 

 

 

Eastern District of Washington JAN U 3 2319
SE/\N F. l’\/icA\/OY, CLEF{K
UNITED STATES OF AMER!CA JUDGMENT IN A CRlMIN-A-I:§SA§§W§SPUTY
v.
RICARDO CHAPARRO-MEZA Case Number: 2:l 8-CR-00]99-WFN-l
USM Number: 42658-408
W. Miles Pope
Defendiint's Attorney
l:l
l:l
THE DEFENDANT:
E pleaded guilty to count(s) l of the indictment
m pleaded nolo contendere to count(s)
which was accepted by the coui't.
l:| was found guilty on cotint(s) after a
plea ofiiot guilty.
The defendant is adjudicated guilty of these of fenses:
Title & Section f Nature of Ofi`ense ()H`Lel?lncke_d_ QM

8 U.S.C. § 1326 Alicn in the United States af`tcr Deportation 10/30/2018 l

The defendant is sentenced as provided in pages 2 through _6__ of this judgment The sentence is imposed pursuant to the
Sentencing Reforrn Act of 1984.

[:l The defendant has been found not guiity on count(s)
l:] Count(s) i:l is i:l are dismissed on the motion of the United States

 

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailin address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the de endant must notify the court and United States attorney of material changes in economic circumstances

1/2/2019

Diite of¢lniposition ol`Judg_ment

¢_ g/}.,,¢¢L,-_,

 

Signalure ol`Jndge

The l'Ionorable Wni. Freniiiiing Niclscn Senior .ludge, U.S. District Court

Niiiiie and '[`illc of Judgc
l / 5 / l §
. /

 

Dith

AO 245B (Rev. WAED l l/16) Judgment in a Crimina| Case judgment __ page 2 0{6
Sheet 2 - lmprisonment

DEFENDANT; RICARDO CHAPARRO-MEZA
Case Number: 2:18-CR-00199-WFN-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: Time served as to Count l

[:] The court makes the following recommendations to the Bureau of Prisons:

E The defendant is remanded to the custody of the United States Marshal.

I:] The defendant shall surrender to the United States Marsha| for this district:

I:l at l:l a.m. |:l p.m. on

 

\:I as notified by the United States Marshal.
\:i The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

L__I before 2 p.m. on
i:l as notified by the United States Marshal.
i:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
uNiTED sTATEs MARsi-iAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 2458 (Rev. WAED ll/16) ]udgment in a Criminal Case judgment -, page 3 of 6
Sheet 3 - Supervised Release

DEFENDANT: RICARDO Cl-IAPARRO-MEZA
Case Number: 2:18-CR-00199-WFN-l

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : l Year

MANDATORY CONDITIONS
l. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of
release ii'om imprisonment and at least two periodic drug tests thereafter, as determined by the court.
I:] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. I] You must participate in an approved program for domestic violence. (check if applicable)

le
l:l

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 2458 (Rev. WAED l 1/16) Judgment in a Criminal Case

Judgrnent -- Page 4 of 6
Sheet 3A - Supervised Release

DEFENDANT: RICARDO CHAPARRO-MEZA
Case Number: 2:18-CR-00199-WFN-1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4. You must be truthful when responding to the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9. 1f you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a fireami, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

l 1. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. lfthisjudgment imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Schedu|e of Payments sheet of this judgment. You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see 0verview of Probaliori and Supervised
Release Condilions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 2458 (Rev. WAED 11/16) Judgment in a Criminal Case judgment -. page 5 Of 6
Sheet 3D - Supervised Release

DEFENDANT: RICARDO CHAPARRO-MEZA
Case Number: 2:18-CR-00199-WFN-1

SPECIAL CONDITIONS OF SUPERVISION

l. You are prohibited from returning to the United States without advance legal permission from the United States Attorney General
or his designee. Should you reenter the United States, you are required to report to the probation office within 72 hours of reentry.

AO 2453 (Rev. WAED l|/16) Judgment in a Criminal Case

Judgment -- Page 6 of 6
Sheet 6 - Schedule of Payments

DEFENDANT: RlCARD() CHAPARRO-MEZA
Case Number: 2:18-CR-00199-WFN-1

CRIMINAL MONETARY PENALTIES

'I`he defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $100.00 $.00 $.00 $.00

g The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573(1) because
reasonable efforts to collect this assessment are not likely to be effective and in the interests of justice.

|:] The determination of restitution is deferred until . An AmendedJudgment in a Criminal Case (A0245C) will be
entered after such determination

[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
l:l Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I:] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:l

m the interest requirement is waived m fine m restitution
for the
I:I the interest requirement for the l:\ fine [:I restitution is modified as follows:

* .lustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

